Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 03/28/2022 with respect Claim Rejections - 35 USC § 103 have been fully considered and they are persuasive, specifically the Applicant’s argument with respect a raised rib.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 9 neither Magliari (US5872413A) nor Benson (US 10328562 B2) disclose every single limitation as set forth, nor does the combination of Magliari and Benson teach every single limitation of the claim. Specifically, the prior art fails to disclose “a raised rib extending radially outward from the tubular body, in a direction perpendicular to the central axis, around an outer perimeter of the attachment, between the first end and the second end” in combination with the other limitations of the claim. 
Claims 2, 5-6, 17 and 23-24 are allowed because they depend from claim 1.
Claims 10, 13, 20 and 25-26 are allowed because they depend from claim 9.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED S ALAWADI whose telephone number is (571)272-2224. The examiner can normally be reached 06:00 am- 04:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571) 270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MOHAMMED S. ALAWADI/Examiner, Art Unit 3725                                                                                                                                                                                                        
/JESSICA CAHILL/Primary Examiner, Art Unit 3753